Citation Nr: 0112659	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  95-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a chronic acquired 
psychiatric disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) March 1995 rating decision which 
reinstated a 30 percent rating of the service-connected 
psychiatric disability, diagnosed as schizophrenic reaction, 
paranoid type.  

In June 1998, the Board remanded this case to the RO for 
additional development of the evidence.

During the course of recent VA psychiatric examination, the 
diagnosis of the veteran's service-connected chronic 
psychiatric disability was amended from schizophrenic 
reaction to reflect major depression (with no evidence of 
psychotic features), generalized anxiety disorder, and panic 
disorder, as a review of his medical history indicated that 
such psychiatric impairment was continuously present since 
service.  (See May 2000 VA psychiatrist's opinion.)  Thus, 
his current increased rating claim is as listed on the title 
page above and will be evaluated through the application of 
Diagnostic Codes 9400-9405, generalized anxiety disorder and 
dysthymic disorder.  See 38 C.F.R. § 4.125 (2000).

During this appeal, the rating criteria for mental disorders 
were amended and re-designated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  A liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant and if the Secretary has 
not enjoined its retroactive application.  Marcoux v. Brown, 
10 Vet. App. 3 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In view of the favorable resolution of this 
appeal under the regulations in effect prior to November 7, 
1996, as discussed below, it is clear that the veteran is not 
prejudiced by the nonutilization of the regulations effective 
since that date.  Bernard v. Brown, 4 Vet. App. 383 (1993).


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by symptoms including frequent panic attacks, 
paranoia, severe anxiety, depression, impaired memory, 
concentration, judgment, motivation, and mood, difficulty 
sleeping, social isolation, and difficulty interacting with 
people; Global Assessment of Functioning (GAF) score of 35 
was assigned on recent psychiatric examination.


CONCLUSION OF LAW

Resolving the benefits of the doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating of the 
service-connected psychiatric disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Codes 9400-9405 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded this case in June 1998 for 
additional development of the evidence, including VA 
psychiatric examination.  A review of the record indicates 
that the development requested by the Board has been 
completed, and that all available evidence pertinent to the 
veteran's claim has been associated with the file.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The examination 
reports obtained are thorough and contain sufficient 
information to rate the veteran's disability according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for chronic psychiatric disability, 
diagnosed as schizophrenic reaction, paranoid, was granted by 
RO rating decision in May 1971, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing the in-service onset of the 
disability, requiring hospitalization prior to his service 
separation.

By rating decision in May 1972, the rating of the veteran's 
service-connected psychiatric disability was increased from 
10 to 30 percent (that rating has been in effect to date, but 
payment of compensation was suspended from September 1976 to 
August 1994, due to his failure to report for VA compensation 
and pension examinations) based on April 1972 VA psychiatric 
examination report showing that he led an "essentially 
dependent type existence, getting along in a marginal type 
way," that he distrusted people and preferred isolation, and 
that his prognosis for improvement was "only fair."

On VA psychiatric examination in April 1974, the examiner 
indicated that the veteran's mental status remained unchanged 
since the last such examination in April 1972.

On VA fee-basis psychiatric examination in November 1994, the 
veteran indicated that he had schizophrenic reaction in 
service and psychiatric impairment ever since.  He indicated 
that he slept poorly, that he was apathic, paranoid, and 
unable to work; reportedly, he "self-medicated" with 
alcohol and pain pills, feeling that use of such substances 
alleviated his mental health problems.  He indicated that he 
lived with his brother but led an isolated life.  He denied 
any episodes consistent with mania or major depression, but 
had auditory hallucinations (when he was unable to sleep).  
On examination, he was pleasant but extremely flat in affect; 
his thinking was slightly paranoid, his insight was poor and 
judgment poor to fair, and his thinking and cognition were 
slow.  Alcohol abuse and hallucinogen-induced psychotic 
disorder with delusions (with onset during intoxication) were 
diagnosed, and unconfirmed diagnoses of hallucinogen-induced 
mood disorder versus alcohol-induced mood disorder and 
schizoid personality disorder were indicated; a GAF score of 
40 was assigned; the examiner opined that the veteran was 
unemployable.

Social Security Administration (SSA) records, received in 
July and December 1995, indicate that the veteran was 
disabled under SSA law and regulation due to substance 
addiction disorder (alcohol) since January 1995.  VA and 
private clinical records from February 1988 to May 1995, 
received from SSA, document treatment for various symptoms 
and impairment including stress, anxiety, difficulty 
sleeping, and alcohol abuse.  On psychiatric examination in 
May 1995, his main complaint was "alcohol;" on examination, 
continuous, severe alcohol dependence, substance-induced mood 
disorder, and depressed mood from continuous alcohol abuse 
were diagnosed; a GAF score of 50 was assigned.

On VA psychiatric examination in August 1996, including a 
review of the claims file, the veteran denied history of 
psychiatric hospitalization or regular outpatient psychiatric 
treatment since service.  He indicated that he lived with his 
girlfriend but led an isolated life and had no hobbies; he 
indicated he was unable to tolerate being in crowded places, 
was depressed and had suicidal ideation, had impaired 
concentration, difficulty sleeping, and intermittent 
nightmares.  On examination, he did not display unusual 
kinetic behavior, his mood was somewhat preserved and affect 
was relatively constricted; there was no evidence of sadness, 
anger, irritability, hallucinations (he reported occasional 
hallucinations, especially when he was tired), or psychotic 
thinking.  Alcohol dependence, polysubstance abuse in 
remission, and personality disorder with passive aggressive 
and dependent features were diagnosed; a GAF score of 50 was 
assigned.  The examiner opined that the veteran had moderate 
difficulty functioning (in social and occupational settings) 
on the basis of his alcohol abuse, and he was likely even 
more disabled by his underlying personality disorder.  The 
examiner observed that the veteran was previously diagnosed 
with paranoid type schizophrenia, and he did in fact have 
paranoid ideation, but paranoia-related symptoms were 
attributed to his continuous use of alcohol over the years; 
it appeared likely that his in-service psychiatric 
hospitalization was related to his use of hallucinogens.  

VA medical records from August 1994 to December 1996 document 
intermittent treatment for symptoms and impairment including 
substance abuse, anxiety, depression, paranoia, and 
difficulty sleeping, and include psychological consultations 
in 1996, performed in conjunction with the veteran's request 
to participate in the vocational rehabilitation program; in 
December 1996, it was indicated that he should have no 
significant problems at school so long as he abstained from 
alcohol intake.  

On VA psychiatric examination in March 1997, the veteran 
reported a history of abuse of various drugs in service, 
resulting in hospital admission and diagnosis of paranoid 
schizophrenia prior to service separation.  Over the years 
since separation from service, he reported having symptoms 
including panic attacks, social isolation, mood swings 
(depression alternating with outbursts of anger), 
suspiciousness, and difficulty sleeping.  On examination, he 
was oriented in all three spheres; he was depressed, but his 
thought process were normal, and there was no evidence of 
psychotic, paranoid or bizarre thinking, or hallucinations.  
Alcohol dependence, amphetamine and prescription drug abuse, 
and history of paranoid schizophrenia were diagnosed, and a 
GAF score of 60 was assigned.  The examiner observed that the 
claims file was not available for review in conjunction with 
the examination, and it was therefore difficult to comment 
about the veteran's reported past diagnosis of schizophrenia; 
at the time of the examination, he did not meet the 
diagnostic criteria of schizophrenia, but it was possible 
that schizophrenia was in remission; his depression, anxiety, 
and panic attacks were difficult to evaluate in the face of 
his alcohol and drug use.  In a June 1997 addendum to the 
aforementioned psychiatric examination, the examiner 
indicated that he reviewed the veteran's claims file, feeling 
that no change to his examination report was appropriate.

At an April 1998 Travel Board hearing, the veteran testified 
that he received treatment and therapy due to his psychiatric 
impairment.  He indicated that he had difficulty sleeping, 
nightmares, nervousness, anxiety, and depression, noting that 
he was socially isolated, that he avoided people, and that he 
had no close friends.  Reportedly, he was still drinking some 
alcohol but knew that he should avoid it as much as possible; 
he indicated that he used to "treat" his psychiatric 
impairment with drugs and alcohol in the past, but did not 
feel that he had a drug or alcohol problem any longer.  He 
testified that he was in school as part of VA vocational 
rehabilitation program, but he stated that he minimized 
interaction with his fellow students and had no contact with 
them outside of class.  At that hearing, his friend indicated 
that she had lived with him for about 5 years.  Reportedly, 
he did not like to be around people, had nightmares and 
difficulty sleeping, and seemed to have overcome his alcohol 
and drug addiction.  She indicated that he had difficulty 
concentrating and staying focused, that he had a fear of 
crowded places and the dark, and that he had intermittent 
panic attacks.  

Records from R. Frye, L.C.S.W., from February to April 1998, 
document treatment and therapy for the veteran's psychiatric 
impairment.  In March 1998, the veteran was reported to have 
been treated for the past two months for depression, low 
self-esteem, fatigue, and poor sleep.  He indicated that the 
veteran had a past diagnosis of paranoid schizophrenia, but 
this did not appear to be an accurate diagnosis; it was 
reported that he appeared to have recurrent major depression 
at certain times, and a diagnosis of dysthymia was described 
as appropriate.  

VA treatment records from December 1996 to July 1998 document 
treatment for various symptoms including depression, 
difficulty concentrating, social isolation, paranoia, 
difficulty staying focused, and panic attacks.  On 
examination in March 1998, the veteran indicated that he 
stopped drinking alcohol "except for an occasional glass of 
wine with dinner;" recurrent major depressive episode with 
psychotic features, social phobia, and polysubstance abuse in 
remission were diagnosed.

Pursuant to the June 1998 Board remand, the veteran was 
afforded a VA psychiatric examination in November 1998 
(performed in conjunction with a review of the claims file), 
to determine the nature and severity of his service-connected 
psychiatric disability.  He indicated that he attended school 
as part of a VA vocational rehabilitation program, but he 
felt out of place among the students in his class; he 
indicated that he had some contacts with people, but he 
avoided crowds and groups of people (and went shopping in the 
evenings, when not too many people were out); reportedly, he 
worked some 20 hours a week performing maintenance work at a 
trailer park.  The examiner observed that the veteran 
appeared somewhat contradictory at times, that it was 
difficult to obtain a clear (disability) picture, and that it 
was not completely clear what was the current status of his 
alcohol use; he appeared able to function at school and 
maintained some relationships.  On contemporaneous 
examination and review of the pertinent evidence of record, 
alcohol and amphetamine dependence (in remission, according 
to the veteran), episodic cannabis abuse (in remission, 
according to the veteran), social phobia, and personality 
traits with dependent features were diagnosed; a GAF score of 
65 was assigned.  The examiner indicated that the veteran had 
some difficulty with social and school functioning, and his 
industrial adaptability appeared affected to a limited 
degree.

Also pursuant to the June 1998 remand, the RO associated with 
the file the veteran's VA vocational rehabilitation folder, 
reflecting that he participated in the program from August 
1996 to January 1999, having earned an Associate of Arts 
degree in Theater Arts in December 1998.

In August 1999, the veteran's counselor at the Employment 
Development Department (EDD), indicates that she had contact 
with him for over 3 years as part of his vocational 
rehabilitation program.  During the past 3 months, he 
reportedly had panic attacks in her presence.  She indicated 
that she had to help him apply for certain jobs because he 
was unable to understand what was required of him; he seemed 
to have impaired memory, mood swings, and made 
"inappropriate" demands on the types of jobs for which he 
would apply.  

In August 1999, a VA psychiatrist indicated that he treated 
the veteran since March 1998 due to depression.  The 
psychiatrist indicated that there was a definite worsening in 
the veteran's depression and anxiety in the recent months (as 
well as increased cognitive dysfunction); he had difficulty 
understanding job requirements and filling out applications, 
had memory deficits, increased mood lability, and panic 
attacks (as indicated by his EDD counselor); according to his 
friend, he had a personality change as he was more angry, 
vindictive, depressed, distracted, and frequently talked to 
himself.  It was indicated that he lived an isolated life and 
had "marked" difficulty in social and occupational settings 
(4 years of search for work was reportedly fruitless), and 
that he had frequent panic attacks.  The physician indicated 
that the veteran met the diagnostic criteria for moderate, 
recurrent major depression, panic disorder, and schizoid 
personality disorder.  Although he did not manifest psychotic 
symptoms in the examiner's presence, given his "precarious 
adjustments," he could easily manifest such symptoms under 
stress.  The psychiatrist assigned him a GAF score of 42, 
reflecting "serious" impairment.

VA treatment records from July 1998 to August 1999 document 
intermittent treatment for symptoms including the veteran's 
psychiatric disability.  

On VA psychiatric examination in November 1999 (including a 
review of the claims file), performed to determine the 
severity of impairment due to the veteran's service-connected 
psychiatric disability and to distinguish between the 
service-connected impairment and any nonservice-connected 
impairment, the examiner indicated that the veteran presented 
an odd array of symptoms and some conflicting information, 
and it appeared possible that he may have abused or misused 
prescription medication; he displayed psychotic-type speech, 
but appeared able to respond logically to questions; he 
appeared to exhibit paranoia, but it was difficult to get a 
clear picture of his mental status and functioning; his 
cognitive functioning appeared to have deteriorated, and he 
continued to be significantly depressed.  The examiner 
indicated that it was not clear whether the veteran's 
psychotic and bizarre speech was due to treatment with 
interferon, misuse of prescription medication, psychiatric 
regression of a schizophrenic sense, or a combination 
thereof.  It was noted that he was previously diagnosed with 
paranoid schizophrenia, while using "massive drugs" (which 
could account for psychotic-appearing decompensation) and was 
hospitalized for many months (during service); it was 
indicated likely that the effect of drugs would diminish 
during such hospitalization.  With the confusion surrounding 
the veteran's presentation, his history of drug use, and the 
conflicting diagnoses (of record), medical reasons for his 
psychotic-type symptoms would have to be ruled out prior to 
making a pure psychiatric diagnosis.  Adverse effects of 
medication (interferon contributing to some depression), 
major depression (appearing related to interferon treatment), 
history of alcohol and amphetamine dependence, and 
personality disorder with schizoid type and borderline 
features were diagnosed, and a GAF score of 35 was assigned 
(indicative of impairment in communication, illogical speech, 
and significant psychiatric symptoms).  

On May 2000 VA psychiatric examination, the examiner 
indicated it was obvious, from the voluminous history in the 
claims file, that the veteran underwent a "tremendous" 
amount of treatment and examinations over the years; the 
entire file indicated that there were numerous diagnoses over 
the years, including major depression, panic disorder, 
schizoid personality disorder, anxiety and depression, and 
paranoid schizophrenia (during service).  Reportedly, the 
veteran received intermittent psychiatric treatment and was 
on antidepressant medication.  On examination, recurrent 
major depression (without evidence of psychotic features), 
generalized anxiety disorder, panic disorder, and personality 
disorder with passive aggressive and schizoid features were 
diagnosed, and a GAF score of 46 was assigned.  The examiner 
indicated that there was no question that the veteran was a 
"rather complex gentleman who has generated a file of equal 
complexity;" he suspected that the early diagnosis of 
schizophrenia was probably inaccurate; the veteran had a 
"somewhat brittle personality" before he took the LSD (in 
service), which seriously loosened his controls; he appears 
to have had an experience of "tremendous interpsychic threat 
which may have made him decompensate into a transitory 
psychotic condition;" over the years, he "clearly" 
experienced symptoms of depression and anxiety, and was left 
with chronic generalized anxiety with episodic panic attacks, 
along with chronic depression of "major proportions."  In 
the examiner's opinion, the veteran's current anxiety flowed 
from his LSD experience and psychiatric breakdown in service, 
and it appeared that his episode developed, over the years, 
to social dysfunction, lack of productivity, and lack of 
occupational stability.  

In August 2000, the veteran's treating VA psychiatrist 
indicated that he took LSD on "a few occasions" in 1969 and 
1970, but that he had not taken it since.  Although it was 
reasonable to conclude that his psychotic episode (for which 
he was hospitalized in service) was due to LSD, it was 
reportedly unreasonable to attribute his continuing 
disability over the last 30 years to a drug which he had not 
taken in years.  His disability was described as continuously 
present since service and it flowed out of his difficulties 
in service; although LSD may have contributed to the onset of 
the disability, it was not the sole cause for it and it did 
not explain his subsequent disability.  The psychiatrist 
indicated that the veteran had panic attacks several times a 
week and was at times unable to leave his residence due to 
anxiety; his memory, judgment, mood, and motivation were 
impaired.  Based on overall impairment, a GAF score of 35 was 
deemed appropriate, indicative of major impairment in social 
and occupational functioning.  

Currently, the veteran's service-connected psychiatric 
disability is rated under the general rating criteria for 
mental disorders in effect on and after November 7, 1996, and 
a 30 percent evaluation is assigned based on evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

As noted above, competent medical evidence of record 
indicates that the veteran's chronic acquired psychiatric 
disability has been variously diagnosed over the years since 
service; however, more recently, diagnoses of major 
depression (with no evidence of psychotic features), 
generalized anxiety disorder, and panic disorder, are deemed 
most appropriate.  (See May 2000 VA psychiatrist's opinion.)  
Also, evaluation of his disability under Codes 9400 and 9405 
(generalized anxiety disorder and dysthymic disorder, 
respectively) in effect prior to November 7, 1996 warrants a 
100 percent rating, as discussed below.

Under Codes 9400 and 9405 in effect prior to November 7, 
1996, a 30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted where the veteran's ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the U.S. Court of 
Appeals for Veterans Claims determined that the criteria for 
a 100 percent disability rating (under Codes 9400 to 9411) 
"are each independent bases" for granting such rating.  
Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports a 100 percent 
rating for the veteran's service-connected psychiatric 
disability under the "old" Codes 9400-9405.

Initially, the evidence indicates that the veteran has abused 
drugs and alcohol for years; as indicated on numerous 
psychiatric examinations and evaluations discussed above, his 
overall impairment appears to be partially due to such 
polysubstance abuse.  Nonetheless, both the service-connected 
(variously diagnosed) psychiatric disability and the 
nonservice-connected polysubstance abuse appear to have been 
present since service.  As indicated on recent VA psychiatric 
examination, his disability presents a complex picture and it 
is not susceptible to definitive and clear interpretation and 
apportionment between the impairment due to service-connected 
versus nonservice-connected symptoms.  Moreover, although the 
evidence in this case indicates that his substance use/abuse 
may have played a role in the onset of his psychiatric 
disability in service, service connection for that disability 
has already been established; the etiology thereof is 
therefore irrelevant for the purpose of rating the subsequent 
impairment, notwithstanding the RO conclusion to the contrary 
(see May 2000 supplemental statement of the case).  As a VA 
psychiatrist indicated in August 2000, the veteran's 
disability (manifested by symptoms including frequent panic 
attacks and anxiety) has been continuously present since 
service.  The Board stresses that at no time during treatment 
and/or examination over the years has a physician been able 
to clearly apportion the impairment relating to his service-
connected psychiatric disability versus that attributable to 
any nonservice-connected substance abuse; thus, resolving the 
benefit of the doubt in his favor, his psychological/mental 
health impairment, overall, is deemed to be due to the 
service-connected (variously diagnosed) psychiatric 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Overall, the disability associated with the veteran's 
service-connected (variously diagnosed) psychiatric 
disability more nearly approximates the criteria consistent 
with a 100 percent rating under Codes 9400-9405, in effect 
prior to November 7, 1996, as it is clear that the severity 
of his psychoneurotic symptoms has completely incapacitated 
him.  The evidence demonstrates that his symptoms continue to 
be present despite ongoing treatment and therapy; as recently 
indicated by his treating VA psychiatrist and on recent VA 
compensation and pension examination (performed in 
conjunction with and reflecting a complete review of the 
entire claims file), he has severe depression, anxiety, 
frequent panic attacks, paranoia, difficulty sleeping, 
impaired concentration, judgment, and memory, and leads an 
isolated life without close interpersonal relationships; GAF 
scores recorded as low as 35 (in November 1999 and August 
2000) also lend support to his current increased rating 
claim.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's psychiatric 
disability under the criteria for rating psychoneurotic 
disorders, in effect prior to November 7, 1996, the Board 
need not explore the propriety of rating him under the 
criteria effective on and after November 7, 1996.  Karnas, 
1 Vet. App. at 313.


ORDER

A 100 percent schedular rating for chronic acquired 
psychiatric disability is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


